 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    VERNON LEROY BARKER,                               No. 2:19-cv-0463 JAM AC P
12                       Plaintiff,
13           v.                                          FINDINGS AND RECOMMENDATIONS
14    RICHARD WIESS, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with this civil rights action filed pursuant to

18   42 U.S.C. § 1983. By order filed April 23, 2019, this court screened plaintiff’s complaint

19   pursuant to 28 U.S.C. § 1915A and found that it states cognizable claims against defendants

20   Khashchuk, Olsen and Weiss, but not against defendant Smith. See ECF No. 8. Plaintiff was

21   given the choice of proceeding on his original complaint as screened by the court or filing an

22   amended complaint. Plaintiff elected to proceed on his original complaint and consented to the

23   dismissal of defendant Smith. ECF No. 11.

24          Accordingly, for the reasons set forth in the undersigned’s screening order, see ECF No. 8

25   at 5, IT IS HEREBY RECOMMENDED that defendant Smith be dismissed from this action.

26          These findings and recommendations are submitted to the United States District Judge

27   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)

28   days after being served with these findings and recommendations, any party may file written
                                                        1
 1   objections with the court and serve a copy on all parties. Such a document should be captioned
 2   “Objections to Magistrate Judge’s Findings and Recommendations.” The parties are advised that
 3   failure to file objections within the specified time may waive the right to appeal the District
 4   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 5   DATED: May 8, 2019
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
